DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The status of the claims as filed in the reply dated 2/12/20201 are as follows: 
Claims 1-20 are pending;
Claims 4, 7-9, 13, and 19 are withdrawn from consideration;
Claims 1-3, 5-6, 10-12, 14-18, and 20 are being examined.

Specification
The amended specification was received on 2/12/2021 and is accepted. 

Drawings
The drawings were received on 2/12/2021.  They are entered in but are still objected to for not addressing all of the previously outlined objections.  The remaining objections are outlined below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
reference character “210” has been used numerously to designate “three-dimensional roughly fractal shaped 210 heatsink”, “heatsink”, “original fractal motif”, “original fractal shape”, and “large triangle” (Page 31 lines 19-22 and 26).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “to automatically change geometric shape”.  It is unclear as to which component is changing its geometric shape.  Is “change geometric shape” referring to the entire heatsink and heating element, is it referring to just the heat sink, or is it referring to a subset of the heatsink?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as only requiring a subset of the heatsink be able to change its geometric shape.

Claim 17 recites “a mechanical configuration that gas at least one angle”.  It is unclear as to what “gas at least one angle” is referring to.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5-6, 10, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolford (US2006/0113065A1, as cited in the IDS).
Re Claim 1. Wolford teaches a heatsink (300) configured to transfer heat from a heat source to a fluidic heat transfer medium in an environment, comprising a plurality of heat exchange elements (304, 306), each being configured to (Figures 3A-3C; Paragraphs 19-25): 
dissipate heat into the fluidic heat transfer medium (i.e. air) by a process comprising convection and radiation (Convection and radiation are natural phenomena in heatsinks. Additionally, fan 320 will also create forced convection through the assembly) (Figures 3A-3C; Paragraphs 19-25), 
protrude into the fluidic heat transfer medium (Figures 3A-3C; Paragraphs 19-25), and 
have an apertured surface displaying fractal geometry defined by at least two iterations (304 is the first iteration, 306 is the second iteration) of a fractal generative algorithm, which interacts with a convective flow of the fluidic heat transfer medium such that the flow of the fluidic heat transfer medium passes through the apertures (Figures 3A-3C; Paragraphs 19-25; See annotated Figure 3C below which illustrates apertures in the top surface to create airflow path from the fan 320). 

    PNG
    media_image1.png
    277
    500
    media_image1.png
    Greyscale

Re Claim 5. Wolford teaches the heat transfer elements are associated with internal voids (spaces between fins 306) (Figures 3A-3C; Paragraphs 19-25). 
Re Claim 6. Wolford teaches the surface is configured to generate an asymmetric pattern of vortices over a range of fluid flow rates of the fluidic heat transfer medium (Figures 3A-3C; Paragraphs 19-25; Due to the non-uniform shape of the heatsink, asymmetric vortices will form). 
Re Claim 10. Wolford teaches a fan (320) configured to induce forced convection of the fluidic heat transfer over the heat exchange elements (Figures 3A-3C; Paragraphs 19-25). 
Re Claim 11. Wolford teaches having a configuration that is automatically thermally responsive to automatically change geometric shape in response to temperature (Figures 3A-3C; Paragraphs 19-25; The heat sink transfers heat, therefore it is considered thermally responsive. Additionally, the heat sink transfers heat, therefore it is considered a configuration that automatically changes with temperature due to thermal expansion.  Due to thermal expansion , the geometric shape of the heat sink will change). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolford (US2006/0113065A1, as cited in the IDS) in view of Lin (US2009/0289871A1, as previously cited).
Re Claims 2 & 3. Wolford teaches two iterations of a fractal geometry (Figures 3A-3C) but fails to specifically teach the fractal geometry comprises a pattern defined by at least three iterations of a fractal generative algorithm and by at least five iterations of a fractal generative algorithm. 
However, Lin teaches a radiative panel (22, 26) having at least three and five iterations (146) of a fractal generative algorithm (Figure 12; 146 is a Sierpinski Carpet fractal generative algorithm; Paragraphs 69-72; Paragraph 71 teaches the fractal design improves heat dissipation).
Therefore, in view of Lin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use three and five iterations of a fractal geometry in order to increase the heat transfer area of the radiative fins and thereby increase the heat transfer efficiency of the system.  Additionally, the use of a Sierpinski carpet fractal geometry allows for increased turbulent airflow through the heat sink due to the voids, thereby creating turbulent air flow which is known to increase the heat transfer efficiency of the heatsink, thereby making it advantageous to incorporate into the fins of Wolford.   Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select three to 
Re Claim 12. Wolford teaches a heatsink (300), comprising (Figures 3A-3C; Paragraphs 19-25): 
a surface (316) configured to receive heat from a heat source (312) (Figures 3A-3C; Paragraph 21); 
a body (302) configured to transfer the received heat (Figures 3A-3C; Paragraphs 19-25); 
a plurality of apertured heat exchange elements (304, 306), each element having at least one fractal geometry (304 is the first iteration, 306 is the second iteration) surface protruding into a space, the space being configured for convective flow of an uncontained heat transfer medium (i.e. air) surrounding the at least one surface through the apertures (Convection is a natural phenomenon in heatsinks. Additionally, fan 320 will also create forced convection through the assembly) (Figures 3A-3C; Paragraphs 19-25; See annotated Figure 3C above which illustrates apertures in the top surface to create airflow path from the fan 320), 
the at least one fractal geometry surface having a pattern corresponding to at least two iterations (304, 306) of a fractal generative algorithm (Figures 3A-3C). 
Wolford teaches two iterations of a fractal geometry (Figures 3A-3C) but fails to specifically teach at least three iterations of a fractal generative algorithm.

Therefore, in view of Lin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use three iterations of a fractal geometry in order to increase the heat transfer area of the radiative fins and thereby increase the heat transfer efficiency of the system.  Additionally, the use of a Sierpinski carpet fractal geometry allows for increased turbulent airflow through the heat sink due to the voids, thereby creating turbulent air flow which is known to increase the heat transfer efficiency of the heatsink, thereby making it advantageous to incorporate into the fins of Wolford.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select three iterations, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select three iterations to achieve a desired heat transfer efficiency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).
Re Claim 14. Wolford as modified by Lin teach the at least one fractal geometry surface is configured to generate an asymmetric pattern of vortices over a range of fluid flow rates of the uncontained heat transfer medium (Wolford Figures 3A-3C, Paragraphs 19-25, Due to the non-uniform shape of the heatsink, asymmetric vortices will form; Lin Figure 12, Paragraphs 69-72). 
Re Claim 15. Wolford as modified by Lin teach the at least one fractal geometry surface has a pattern corresponding to at least one of a Sierpinski carpet, Jerusalem cube, a Menger 
Re Claim 16. Wolford as modified by Lin teach a fan (320 of Wolford) configured to induce turbulent flow of the uncontained heat transfer medium over the plurality of heat exchange elements to produce an acoustic emission from the induced turbulent flow having an acoustic noise spectrum which lacks resonant features (Wolford Figures 3A-3C, Paragraphs 19-25; Lin Figure 12, Paragraphs 69-72). 
Re Claim 17. Wolford as modified by Lin teach a mechanical configuration that gas at least one angle between respective fractal geometry surfaces that automatically changes with temperature (Wolford Figures 3A-3C, Paragraphs 19-25, The heat sink transfers heat, therefore it is considered a configuration that automatically changes with temperature due to thermal expansion; Lin Figure 12, Paragraphs 69-72). 
Re Claim 18. Wolford teaches a method of dissipating heat from a heat source (312) to an uncontained heat transfer medium (i.e. air), comprising (Figures 3A-3C; Paragraphs 19-25): 
providing a heatsink (300) which interfaces with the heat source (312), and comprises a plurality of apertured external surfaces (304, 306) each protruding from a body (302) into the heat transfer medium (Figures 3A-3C; Paragraphs 19-25; See annotated Figure 3C above which illustrates apertures in the top surface to create airflow path from the fan 320); 
transferring the received heat through the body (Figures 3A-3C; Paragraphs 19-25); 
dissipating the heat at the plurality of external surfaces while passing a flow of the heat transfer medium through the apertures (Figures 3A-3C; Paragraphs 19-25; See annotated Figure 3C above which illustrates apertures in the top surface to create airflow path from the fan 320); 

Wolford teaches two iterations of a fractal geometry (Figures 3A-3C) but fails to specifically teach at least three iterations of a fractal generative algorithm.
However, Lin teaches a radiative panel (22, 26) having at least three iterations (146) of a fractal generative algorithm (Figure 12; 146 is a Sierpinski Carpet fractal generative algorithm; Paragraphs 69-72; Paragraph 71 teaches the fractal design improves heat dissipation).
Therefore, in view of Lin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use three iterations of a fractal geometry in order to increase the heat transfer area of the radiative fins and thereby increase the heat transfer efficiency of the system.  Additionally, the use of a Sierpinski carpet fractal geometry allows for increased turbulent airflow through the heat sink due to the voids, thereby creating turbulent air flow which is known to increase the heat transfer efficiency of the heatsink, thereby making it advantageous to incorporate into the fins of Wolford.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select three iterations, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select three iterations to achieve a desired heat transfer efficiency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).
Re Claim 20. Wolford as modified by Lin teach further comprising generating an asymmetric pattern of vortices over a range of fluid flow rates of the heat transfer medium .

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the reply that Wolford fails to teach apertured surfaces.  As can be seen in the annotated Figure 3C (reproduced below for convenience), the top surface of the heat sink comprises numerous apertures for airflow to pass through.  Therefore, the applicants’ argument is not persuasive.

    PNG
    media_image2.png
    277
    500
    media_image2.png
    Greyscale

Applicant argues on page 10 of the reply with respect to Claim 6 that “the air flow in Wolford is aligned with the surfaces, and therefore a turbulent flow regime would not have been expected when a fan as disclosed is employed”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., turbulent airflow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  the surface is configured to generate an asymmetric pattern of vortices over a range of fluid flow rates of the fluidic heat transfer medium”. Wolford teaches a non-uniform shaped heatsink with multiple edges, wherein due to the non-uniform shape of the heatsink, asymmetric vortices will form.  Therefore, the applicants’ argument is not persuasive.  Additionally, the presence of process limitations (i.e. a turbulent airflow) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.
Applicant argues on pages 11-12 of the reply that “Lin does not teach or suggest the feature suggested by the Examiner ("Paragraph 71 teaches the fractal design improves heat dissipation")”.  Paragraph 71 of Lin states “significantly improves radiation efficiency” and “insures that heat generation will not damage system elements”.  In order to insure that heat generation does not become a problem, the device must be able to dissipate the heat.  Thus, the recitation of “insures that heat generation will not damage system elements” does imply that the fractal design improves heat dissipation.  Additionally, the recitation of “significantly improves radiation efficiency” directly states that the fractal design improves radiation efficiency, which is a form of heat dissipation.  Therefore, it can be seen that Lin does teach or suggest the feature suggested by the Examiner.  Therefore, the applicants’ argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763